DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 13, 2022.
Election/Restrictions
Newly submitted claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 16 is a cured product.  Inventions Group I and claim 16 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with a another materially different product such as a thermally curable composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Therefore, claims 1-11 are currently pending and claims 12-16 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 2010/0015408) in view of Okamoto (WO 2017179536).
With regards to claim 1, Fong teaches a photocurable resin composition (abstract) that contains a cationically curable component (i) that includes epoxy groups (0045), an antimony free cationic photoinitiator or free radical photoinitiator (reading on a curing agent) (abstract), and a toughening agent (abstract) that has a rubber core (0102) and a reactive shell that includes epoxy and ethylenically unsaturated groups and/or hydoxy groups (0104) wherein the core is selected from polybutadiene (0102).  Fong further teaches the addition of an oxetane compound (0058), preferably OXT-101 (reading on an oxetane compound having one oxetane group and one hydroxyl group (0157) in an amount of 25 parts in a composition having 63.6 parts (0157) reading on 39 parts of the oxetane compounds based on the total amount of the oxetane and cationically curable compound.
Fong does not teach the particles to have a shell at the claimed mass ratio with respect to the core.
Okamoto teaches a curable composition (title) that contains a cationically curable epoxy resin (page 3), a curing agent (0007), and an oxetane group (0050).  Okamoto further teaches the composition to have a core-shell structure (0031) wherein the mass ratio of the shell layer/core layer to be 0.2 or more, or 0.25 or more (0045).  Okamoto teaches the motivation for using this ratio to be because increasing the shell layer/core layer ratio will lower the viscosity of the composition and thereby increase the handleability of the composition (0045).  Fong and Okamoto are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the core-shell ratio of Okamoto for the particle of Fong, thereby obtaining the present invention.
With regards to claim 2, Fong teaches the reactive groups on the surface of the rubber particle to be glycidyl groups, oxetane groups, or hydroxy groups (0104).
With regards to claim 3, Fong teaches the reactive groups of the shell of the rubber particle to include styrene copolymers and (meth)acrylic acid ester (0103)
With regards to claim 4, Fong teaches the epoxy compound to be bisphenol A diglycidyl ether (0157 example B10) having two epoxy groups in an amount of 39% (0157 example B10).
With regards to claim 5, Fong teaches the epoxy compound to be bisphenol A diglycidyl ether (0157 example B10) having two epoxy groups.
With regards to claim 6, Fong teaches the amount of rubber particle to be 4 parts in a composition having 63.6 parts of claimed A and B (0157 example B10) reading on 6.3 parts of the particle (0157 ex B10) based on 100 parts of claimed A and B.
With regards to claim 7, Fong teaches the addition of the photoinitiator to be a cationic photoinitiator (abstract).
With regards to claim 8, Fong teaches the cationic photoinitiator to be in the composition at an amount of 5 parts in a composition having 63.6 parts of claimed A and B (0157 ex B10) reading on 5 parts of the photoinitiator based on 100 parts of claimed A and B.
With regards to claim 9, Fong teaches the addition of a free radically active compound (0064) in the form of tricyclodecane dimethanol diacrylate (table A VII) in an amount of 20.1 in a composition having 63.6 parts of the claimed A and B (0157 ex B10) reading on 31.6 parts per 100 parts of claimed A and B.
With regards to claim 10, Fong teaches the composition to include a free radically active compound (0064) that includes tricyclodecane dimethanol diacrylate (SR 833S) (table A example 10).
With regards to claim 11, Fong teaches the amount of the initiator (Irgacure 184) to be 2 parts and the amount of the free radical compound to be 20.1 (0157 table BIII example B10) reading on 9.95 parts per 100 parts of the free radically active compound.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed July 13, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 with respect to Fong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okamoto (WO 2017/179536).  Absent a showing of unexpected results, the rejection stands as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763